DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 04/28/2022, with respect to the rejection of claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A solid electrolytic capacitor comprising: a multilayer body element having a number of first layers that are laminated together, the first layers including a valve metal substrate having, on a surface thereof, a dielectric layer, and a solid electrolytic layer disposed on the dielectric layer, the multilayer body element having first and second main surfaces that oppose each other in a lamination direction, first and second side surface that oppose each other in a width direction, and first and second end surfaces that oppose each other in a length direction; a sealing portion covering the first and the second main surfaces that oppose each other in the lamination direction and the first and the second side surfaces that oppose each other in the width direction; a first outer electrode on the first end surface of the multilayer body element and electrically connected to a metal foil; and a second outer electrode on the second end surface of the multilayer body element and electrically connected to the valve metal substrate, wherein in the first layers, a cutting region is formed at an end of the multilayer body element on a side of the second end surface and a sealing portion filled with a sealing material in the cutting region is exposed at the second end surface, wherein the cutting region extends through the valve metal substrate in the lamination direction at the second end surface of the multilayer body element such that the sealing material is between portions of an end surface of the valve metal substrate and the second outer electrode in the width direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the cutting region extends through the valve metal substrate in the lamination direction at the second end surface of the multilayer body element such that the sealing material is between portions of an end surface of the valve metal substrate and the second outer electrode in the width direction” in combination with the other claim limitations. 

Cited Prior Art
Nakada et al (US 2003/0026064) teaches relevant art in Fig. 1A-1B.
OHMORI (US 2010/0330457) teaches relevant art in Fig. 5-6.
Yamada et al (US 5364711) teaches relevant art in Fig. 1-10.
Shiraishi et al (US 6400554) teaches relevant art in Fig. 2A-2B.
Honda et al (US 2002/0158307) teaches relevant art in Fig. 5A-5E.
Hirano et al (US 2004/0125543) teaches relevant art in Fig. 2-11.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848